 282DECISIONS OF NATIONAL LABOR RELATIONS BGARDAppendix BC.Wallace Plumbing CompanyO'Rourke Construction CompanyTellepsen Construction CompanyManhattan Construction CompanyIDEAL ROLLER&MANUFACTURINGCo.andUNITED SERVICE EMPLOYEESUNION,LOCAL329, A. F. L.Case No. 13-CA-1488. July 22, 1954.Decision and OrderOn March 17, 1954, Trial Examiner James A. Corcoranissued hisIntermediate Report in the above-entitled proceeding,sustainingcertain portions of the complaint alleging violationsof Section 8 (a)(5) and (1) by the Respondent, Ideal Roller & Manufacturing Co.,and dismissing other portions of the complaint alleging such viola-tions.He recommended, as to the unfair labor practices found, thatthe Respondent cease and desist therefrom and take certainaffirma-tive action,as setforth in the copy of the Intermediate Report attachedhereto.Thereafter, the Respondent and the General Counsel filed ex-ceptionsto the Intermediate Report and supporting briefs.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds no prejudicial error was committed. The rul-ings arehereby affirmed. The Board has considered the IntermediateReport, the exceptions and briefs, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner, except as hereafter noted.'We agree with the Trial Examiner's finding that the Respondentdid not bargain in good faith with the Union and thereby violatedSection 8 (a) (5) of the Act.Unlike the Trial Examiner, however,in reaching this conclusion we do not rely upon the fact that on July14, 1953, the Respondent, at the request of the United States districtcourt, consented to the extension of a temporary restraining orderprohibiting bargaining between the Respondent and the Union. Therecord otherwise contains ample evidence of the Respondent's deter-mination not to bargain collectively with the Union.Accordingly,IThe Intermediate Report contains certain minor misstatements or inadvertencies, noneof which affects the Trial Examiner's ultimate conclusions.Accordingly,we note the fol-lowing corrections :The decertification petition filed herein by certain of the Respondent's employees wasdismissed by the Regional Director on May 28, 1953,not on May 29 as stated at one pointin the Intermediate Report.The Union's telegram sent subsequent to the Board's approval of the Regional Director'saforesaid dismissal of the decertification petition and requesting the Respondent for abargaining conference was dated June 25, 1953, not June 26.109 NLRB No. 47. IDEAL ROLLER& MANUFACTURING CO.283we find it unnecessary to decide whether, in the special circumstancesof this case, the Respondent's conduct with respect to the court pro-ceeding constituted an act of bad faith.2In excepting to the Trial Examiner's finding that it violated Sec-tion 8 (a) (5) and (1) herein, the Respondent relied upon the holdingof the circuit court in theMid-Continent Petroleum 3case.In thatcase the court found that although the employer had engaged in noimproper conduct, the union no longer represented a majority of theemployees and refused to require it to bargain with the union, eventhough the employer refused to do so within 1 year after Boardcertification.However, it is unnecessary here to consider the impactof the court's findings inMid-Continent Petroleum,because that caseis clearly distinguishable and the Respondent's reliance thereupon ismisplaced.Here, the Respondent violated Section 8 (a) (5) and (1)priorto its receipt, on August 11, 1953, of the petition purportedlyrepudiating the Union. In these circumstances, even assuming that amajority of the employees had turned against the Union by August11, it cannot be said that such disaffection was not caused by the Re-spondent's earlier unfair labor practices 4Furthermore, unlike theMid-Continentcase, the evidence here does not establish that theaforesaid petition, in fact, was signed by a majority of the Respond-ent's employees.For, although the record discloses that the Respond-ent received the petition, the Respondent has failed to establish,through necessary evidentiary procedure, either thebona fidesof thesignaturescontained thereon or that the Union otherwise lost itsmajority standing.OrderUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, the National Labor Relations Boardhereby orders that the Respondent, Ideal Roller & Manufacturing Co.,Chicago, Illinois, its officers, agents, successors, and assigns, shall:1.Cease and desist from refusing to bargain collectively withUnited Service Employees Union, Local 329, A. F. L., as the exclusiverepresentative of the following appropriate unit of its employees :All production and maintenance employees at the Respondent's Chi-cago, Illinois, plant, excluding truckdrivers, stationary engineers,office clerical employees, guards, professional employees, and super-visors as defined in the Act, with respect to rates of pay, wages, hoursof employment, and other conditions of employment.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :2 See:N L. R B. v. Grace Company,184 F. 2d 126 (C. A 8)3Mid-Continent Petroleum Corp. v. N. L. R B.,204 F. 2d 613 (C. A. 6), cert denied346 U. S. 8564Franks Bros.Company v. N. L. R. H.,321 U. S. 702. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Recognize and bargain collectively, upon request, with UnitedService Employees Union, Local 329, A. F. L., as the exclusive bar-gaining representative of its employees in the aforesaid appropriateunit, and, if an understanding is reached, embody such understandingin a written and signed agreement.(b)Post at its plant in Chicago, Illinois, copies of the notice'at-tached hereto as an "Appendix." 5 Copies of said notice, to be fur-nished by the Regional Director for the Thirteenth Region, shall, afterbeing duly signed by the Respondent's authorized representative, beposted by it for a period of sixty (60) consecutive days thereafter inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for the Thirteenth Region, in writ-ing, within ten (10) days from the date of this Order, as to the stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint herein be, and it herebyis, dismissed insofar as it alleges that the Respondent has violated theAct otherwise than herein found.5In the event that this Order is enforced by a Decree of the United StatesCourt ofAppeals, there shall be substituted for the words "Pursuant to a Decisionand Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."AppendixNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL recognize and bargain collectively, upon request, withUnited Service Employees Union, Local 329, A. F. L., as the ex-clusive representative of all the employees in the bargaining unitdescribed below with respect to rates of pay, wages, hours of em-ployment, and other conditions of employment, and, if an under-standing is reached, embody such understanding in a written andsigned agreement.The bargaining unit is :All production and maintenance employees at our Chicago,Illinois, plant, excluding truckdrivers, stationary engineers,office clerical employees, guards, professional employees, andsupervisors as defined in the Act.IDEAL ROLLER & MANUFACTURING CO.,Employer.Dated----------------By-------------------------------------(Representative)(Title) IDEAL ROLLER & MANUFACTURING CO.285This notice must remain posted for sixty (60) days from the datehereof, and must not be altered, defaced, or covered by any other ma-terial.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge and amended charge filed by United Service Employees Union,Local 329, A.F.L. (hereinafter referred to as the Union), the General Counsel ofthe National Labor Relations Board (hereinafter referred to as the General Counseland the Board) on November 25, 1953, issued an amended complaint against IdealRoller & Manufacturing Co. (hereinafter referred to as the Respondent), allegingthat the Respondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (a) (1) and (5) and Section 2(6) and (7) of the National Labor Relations Act, as amended; 61 Stat. 136, hereincalled the Act.Copies of the charges, complaints, and notices of hearing thereonwere served upon all the parties.With respect to unfair labor practices, the amended complaint alleges, in sub-stance, that the Respondent has interfered with, restrained, and coerced its em-ployees, and despite the certification of the Union by the Board on May 12, 1953,as the exclusive representative for collective bargaining of the Respondent's produc-tion and maintenance erliployees, Respondent has failed and refused since May 16,1953, and continues to fail and refuse to bargain with the Union, by (a) preparingand distributing to its employees on May 15, 1953, and June 1, 1953, letters sup-porting a decertification petition and urging the employees to sign it and to repudiatethe Union as their authorized collective-bargaining representative; (b) failing andrefusing to recognize the Union as the duly certified and authorized representativeof the Respondent's employees, and to meet and bargain with the Union as suchexclusive representative following written request made by the Union on May 16,1953, and subsequent dates; (c) voluntarily consenting on July 14, 1953, at a hearingin an action instituted by certain employees of the Respondent in the United StatesDistrictCourt, Northern District of Illinois, Eastern Division, to an extension toSeptember 17, 1953, of an order then in effect, restraining the Respondent frombargaining with the Union.In an amended answer, verified and sworn to December 1, 1953, the Respondentadmitted certain allegations of the complaint, but denied the commission of anyunfair labor practices as alleged. It specifically denied the failure and refusal tobargain with the Union since May 16, 1953, but admitted it now refuses to bargainwith the Union, alleging that on August 11, 1953, a majority of its employees notifiedthe Respondent in writing that the Union was not authorized to represent Respond-ent's employees and demanded that the Respondent refuse to bargain with the Union.Pursuant to notice, a hearing was held at Chicago, Illinois, before James A.Corcoran, the undersigned, duly designated as Trial Examiner.All parties wererepresented at the hearing and were afforded full opportunity to be heard and toexamine and cross-examine witnesses.At the beginning of the hearing, a motionof the Respondent to strike out section 8 of the amended complaint was denied,and when renewed at the end of the hearing decision was reserved on such motionand it is disposed of in the findings and conclusions set forth below.A writtenstipulation of facts was presented by the parties' including by reference and attach-ment to it various exhibits,' the genuineness of the exhibits, with exception of Re-spondent's Exhibit No. 7, being conceded for their admission into evidence for thepurpose of framingissues,with the parties reserving the right to object to theirrelevancy or materiality or probative value on other grounds.The General Counselmoved, at the end of the hearing without opposition, to amend the pleadings toconform to the proof with respect to matters of form not affecting matters of sub-stance stated in the complaint.The motion was granted.At the conclusion of thepresentation of evidence the parties presented oral argument.An opportunity wasalso afforded for the filing of briefs and/or proposed findings of fact or conclusionsof law or both.A brief was filed by the Respondent, which has been read andconsidered.Upon the entire record in the case and from his observation of the witnesses, theundersigned makes the following:1 General Counsel's Exhibit No. 20.9 General Counsel's Exhibits Nos. 2 to 19 and Respondent's Exhibits Nos. 1 to 7. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTThe Respondent is and at all times herein mentioned has been an Illinois corpora-tion with its principal office and place of business located in Chicago, Illinois, whereitmanufactures rubber and composition rollers and related products.The Respond-ent also operates plants in New York State and California. In the course andconduct of its business, during the preceding year, the Respondent purchased materialhaving a value of in excess of $500,000 transported in interstate commerce fromoutside the State of Illinois, and during the same period the Respondent caused largequantities of its finished product, valued in excess of $100,000, to be manufactured,sold, transported, and distributed in interstate commerce to points outside the Stateof Illinois.The Respondent admits and I find that it is engaged in commerce within themeaning ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDThe United Service Employees Union,Local 329, A.F.L., is alabor organizationadmitting to membership employees of the Respondent.III.THEALLEGED UNFAIR LABOR PRACTICESA. The situation prior toMay12, 1953On April 15, 1952,pursuant to stipulation for certification upon consent election,the Board held an election among the employeesof the Respondentin the stipulatedunit to determine whether or not they wished to be representedby the Union.Therewere 164 eligible voters, with 157 participating in the election.Seventy-four votedfor and 56 against the Union,with 24ballots challenged'On July 21, 1952, theRegional Director,reporting on the challenges,recommendedthata hearing be heldto determine the validity of the challenges.On August 11, 1952,the Board orderedsuch hearing.Afterconsidering the report of the designated hearing examiner, is-sued February20, 1953,the Board on May12, 1953,issued its decision upholdingthe challenges to 20 of the challenged ballots and duly certified the Union as theexclusive bargaining representative of the production and maintenance employees ofthe Respondent.In sustaining the challenges to 19 of the 22 so-called group leaders'ballots, the Board found that 19 of such group leaders were at such time supervisorswithin the statutory definition.B. Salient facts of occurrence after May 12, 1953After it learned that the Board had on May 12, 1953, certified the Union asbargaining agent for its employees, the Respondent on May 15, 1953, addressed anopen letter to its employees, relative to a decertification petition then being circu-lated, purportedly giving full information about the petition, particularly as to theright of employees to sign the petition and to vote for putting the Union out, butstating "the way you vote is a matter each worker will decide for himself," stressingthe identity of interest of the employees and the Company Respondent, and how theRespondent was now working in complete harmony with the employees in the LongIsland plant, who had after a 4-month strike voted out the Union in a decertifica-tion election by a 2 to 1 vote.On June 1, 1953, a second letter was issued to theemployees by the Respondent setting forth the company position in the light of thedecertification petition filed on May 20, 1953, stating after consultation with theirlawyers, their intent to abide by the National Labor Relations law, and to the extentpermitted by law support their employees in their effort to vote as to whetherthey would be subject to a union or be free and independent of any union.Theletter also referred to the challenge of the group leader's ballots by the Union,and the finding by the Board that such workers were supervisors under the provi-sions of this Act, and pointing out the Respondent's legal contention that the Actdid not prohibit at this time a further election to ascertain the wishes of the workers.The Respondent denied any matter of stalling on their part was involved but clearlyindicated their intention to await disposition by the Board of the appeal takento the Board by the attorneys for the decertification petitioners from the action ofthe Regional Director in dismissing on May 29, 1953, the application as being un-timelymade.The conclusion of such letter was a reminder that the workers re-8 Three ballots were void. IDEAL ROLLER& MANUFACTURING CO.287member that it has never been necessary for any employee of Respondent to belongto a Union in order to keep his job.Following the Board action of May 12, 1953. certifying the Union as the solecollective-bargaining agent for the production and maintenance employees of theRespondent, the Union in a letter to Respondent dated May 16, 1953, stated it wasready to begin collective-bargaining negotiations for the employees involved and urgedthat arrangements be made to meet as soon as possible.No reply being received fromRespondent, the Union in letter dated May 22, 1953, renewed the previously maderequest.4It pointed out also that with continued failure to reply within a reasonabletime, the Union would have to assume the action to be a refusal on their part tobargain.On May 27, 1953, the Respondent in a written communication advisedtheUnion that pursuant to notification of the filing of the decertification petitionreceived from the attorney for the worker petitioners and the Board Regional Di-rector, and relying on legal advice secured, the Respondent would maintain a neutralposition and accordingly would refrain from taking any action on the requests madeby the Union in the letter of May 16, 1953, "at the present time."'On June 10,1953, the Union sent a telegram to the Respondent, calling attention to the action ofthe Regional Director on May 28, 1953, and with no further justification appearingfor further refusal to bargain, demanded that the Respondent communicate its in-tentions regarding the beginning of negotiations by June 12, 1953.A wire replywas sent by the Respondent to the Union on June 11, 1953, stating that having beenadvised by the attorneys representing the decertification petitioners and by the Re-gional Director, of the request filed on June 8, 1953, for review of the action of dis-missal of the petition, and acting upon legal advice, they believed that pending anyofficial action on such review it would be improper for the Respondent to comply withthe request to bargain contained in the union telegram of June 10, 1953.°On June26, 1953, the Union sent another telegram to the Respondent calling attention tothe action of the Board dismissing the decertification petition, stating "no further bar-rier to negotiations possible" and asking Respondent to contact "immediately to setbargaining date."An answering telegram sent by Respondent on June 29, 1953, re-ferred to the absence from the city of Mr. Love ' and stated any reply to request ofprior telegram "will be somewhat delayed." 6 In a letter, dated July 6, 1953, theUnion referred to their previous telegram and the reply thereto of Respondent, re-lating to necessary delay based on the absence of Mr. Love.Although understand-ing the reluctance of the Respondent in view of his previous activities to proceed in hisabsence, the Union pointed out apparently no effort was made to communicatewith Love regarding the matter or to schedule some definite arrangement to gettogether.The Union requested a meeting on July 10, 1953, leaving the time andplace thereof to the option of the Respondent.Upon his return on July 9, Love sent reply letters on such day (Thursday) to theattorneys for decertification petitioners and to the Union.To the former he told ofthe union letter of July 6, urging immediate start of negotiations, and stated that inview of such letter that the request of the men and their attorney requesting that theRespondent refrain from negotiating with the Union, could not be complied with,and advising that "we cannot refrain from negotiating with the Union, under thepresent circumstances." In the brief letter to the Union, acknowledging the July 6letter, he stated, "I plan to get in touch with you the early part of next week."On the following Monday, July 13, 1953, upon the application,ex parte,of thecounsel who had handled the prior decertification proceedings, and in an action insti-tuted by several employees of the Respondent, the United States District Court,In the interim, on May 20, 1953, the decertification petition had been filedwith theRegional Director.6 On May 23, 1953, the Regional Director, It not appearing that furtherproceedingswere warranted, dismissed the decertification petition on the ground petitioner failed tofile "in a timely fashion."6 On June 23, 1953, the Board decided on such request for review, that the RegionalDirector had properly dismissed the decertification petition and so advised the partiesby letter.7 President of Respondent and in charge of and conducting all employer-employeerelations.8 On June 30, 1953, the attorneys for the petitioner employeesl.in the decertification re-quest, sent a letter to the Respondent, informing it that they considered the Board actionand position in dismissing the decertification petition to be improper and unlawful andadvised. the Respondent of their intention to apply for a court injunction ordering theholding of a hearing.They further requested that the Respondent refrain from nego-tiating with the Union, pending a determination of this matter by the courts. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDNorthern District of Illinois, Eastern Division, issued a temporary order directed toRespondent, restraining it until July 17, 1953, unless extended for good cause shownwith consent of the Respondent, from negotiating with said Union or concluding orexecuting any contract with it.9On the following day, all parties appeared beforethe judge who signed the order, to ascertain if a hearing could be had on July 17.Such judge found that the case did not involve an emergency and that the mattershould go over to the fall calendar.He pointed out, however, that in order to keepthe matter in status quo until such later calendar date, it would be necessary to ex-tend the previously issued restraining order, which could not be done unless counselfor the Respondent consented to extend the order. Such counsel for Respondentstated to the court that there was no emergency involving Respondent's employeesthat necessitated an immediate hearing during the summer term of the court, and heconsented to the extension of the temporary restraining order.A new restrainingorder was entered and the matter was then set by the court for hearing on September17, 1953.10Inthe court hearing on September 17, 1953, on motion made by theattorney for the Respondent, the court dismissed the complaint in the action andvacated the restraining order on the ground that it appeared to the court that it waswithout jurisdiction of the subject matter of this cause of action.On the same day, Thursday, September 17, 1953, following such dismissal of theaction and vacating of the restraining order, the Union wrote to the Respondent re-questing arrangements be made for a meeting to negotiate a contract.The Unionstated its readiness to meet at any time and place and requested the Respondent tocontact it before the following Wednesday, September 23, 1953.On such latterdate, the Respondent acknowledged the receipt of the above letter, but unequivocallydeclined and refused to meet with the Union as requested, under the circumstancesas now stated by it that the Respondent had received service by mail on August 11,1953, from the attorney who represented the employees in the decertification matterand subsequent district court action, of a document signed by a majority of theiremployees indicating that they repudiate the Union as their bargaining representa-tive,and that they did not wish the Respondent to recognize the Union as theiragent."Itdoes not appear from the record that there was any statement to theUnion by the Respondent of this situation and the position of the Respondent inrelation to it, between the receipt of the document on August 11, 1953, and the aboveletter to the Union of September 23, 1953.C. The hearing testimonyOniv one witness was produced, Love, testifying when called by the General Coun-sel and also as a witnessfor theRespondent.He statedthat when he learned ofand knew about the Boardcertification of May 12, 1953, he was then prepared todeal with the Union, but deterred entering into any bargaining relationship when,approximately at the same time, he learned of the decertification petition, which ledhim to question the fact of the union majority among the workers in the plant.He,however, did not then directly express to the Union his contention regarding thedoubt of the union majority.There had existed in the plant a rule, written copy ofwhich was originally posted on a bulletin board, prohibiting solicitation of anykind in the plant on companytime.He understood the decertification petition hadbeen circulated in the plant, but he made no effort to find out who circulated it, whosenameswere on the petition, and that noactionwas taken against anyone for suchcirculation.He had cautioned the superintendent not to permit the circulation ofitafter he learned ofit.12Love denied having any communication in the period ofJuly 9 and 13, 1953, with the attorneys for the workers who instituted the court9 On such day of July 13, the Respondent wrote to the Union stating it had been advisedof the issuance of the restraining order on that day and that "in view of these circum-stances, it seems no further action is possible pending disposition of the litigation."10An application by counsel for the Regional Director made on July 31, 1953, beforeanother judge of such court asking immediate hearing was denied11 Such petition contained 90 signatures, the validity of each of which was establishedto the satisfaction of the Respondent, including admittedly those of 17 group leaders.Love testified that on the date the petition was received the Respondent had 151 em-ployees.The letter of the attorneys enclosing such document again requested the Respond-entto refrain from extending any recognition to the Union, and stated their belief thatafter Respondent had considered the matter it would realize that the peaceful operationof this plant will best be preserved by honoring the wishes of a majority of its employees.12Nothing was offered as to time and circumstances of such circulation and the chargeand complaint made no reference to the Act IDEAL ROLLER& MANUFACTURING CO.289action for the restraining order on July 13.Regarding the petition of the employees,received on August 11, 1953, he detailed the circumstances of the receipt of it, andhis procedure as to the recognition of the signatures of many old employees (ap-proximately one-third of the signers) and as to the vertification steps (of comparisonof such signatures with the signature of the individual on his application blank) thatconvinced him of the validity of the signatures of the remainder of those signing it.He did not know if such petition had been drafted or circulated in the plant, andmade no effort to find out if such was the case, and did not discuss the petition whenreceived with any of the older employees or group leaders.He alleged he only knewof the circulation and signing of this petition from a circular distributed in front ofthe plant several days in advance of the actual receipt of the petition in the mail fromthe attorney for the workers.D. The appropriate unitThe complaint alleged, the answer admitted, and I find that all production andmaintenance employees at Respondent's Chicago, Illinois, plant, excluding truck-drivers and stationary engineers, office and clerical employees, guards, professionalemployees, and supervisors as defined in the Act, constitute a unit appropriate forthe purpose of collective bargaining within the meaning of Section 9 subsection (b)of the Act.E. The majorityOn May 12, 1953, following an election conducted under the supervision of theRegional Director for the Thirteenth Region of the Board and proceedings incidentthereto, the Union was formally certified by the Board as the exclusive representativefor the purposes of collective bargaining in the unit described above.F.Discussion and conclusions1.The letters of Respondent dated May 15 and June 1, 1953, as independentviolations of Section 8 (a) (1)The General Counsel contends that these letters of the Respondent to the em-ployees were acts of interference, coercion, and restraint calculated to affect theemployees in the exercise of their rights under Section 7 of the Act.The Respondentcontends their issuance did not violate the rights of free speech stated in Section 8(c) of the Act, and that therefore they did not constitute the violation alleged." Ifind onthe face of such letters no directly expressed threats of force, pressure, orreprisal or promise of benefit, and, although they are strongly worded, believe thatthe documents and the statements therein fall within the freedom of expressionintended to be exempted from becoming the basis of an unfair labor practice charge.I find therefore that the Respondent in the issuance and distribution of these lettersdid not commit an unfair labor practice thereby in violation of Section8 (a) (1)of the Act."2.The alleged failure and refusal to bargain under Section 8 (a) (5)a.General aspectsThe record is clear as to the repeated requests and efforts of the Union to inducethe Respondent to meet with it in collective-bargaining negotiations in the periodfrom May 16 to September 17, 1953. It is clear also that no meetings between theUnion and Respondent were ever held. The "conclusive test" of a secret electionunder Board supervision had effectively demonstrated the Union as the collective-bargaining agent of the majority of the production and maintenance employees oftheRespondent.1eThe question of fact as to the status of certain employees,designated as group leaders, after hearing and due consideration of the factorsinvolved by the Board, had been definitely and clearly established as being that ofsupervisory employees.The determination of proper representation being made,'3 The reserved upon motion of Respondent to strike the allegations of the complaint(paragraph 8) is denied as the allegations of section 12 of the complaint are broad enoughto encompass the letters as alleged independent violations of Section 8 (a) (1).14 Such letters, in evidence under the stipulation, however may be considered in deter-mining thestatus of the Respondent relative to the alleged refusal to bargain.'S N. L. R. B. v. Century Oxford Mfg. Corp.,140 F. 2d 541 (C. A. 2) ; cert. denied 323U. S. 714.An election conducted under proper safeguards provides the most reliablemeans of ascertaining the deliberate will of the employees 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDtogether with the certification of the Union by the Board on May 12, 1953, imposedthe duty and obligation upon the Respondent to meet with and bargain collectivelywith the Union as the authorized representative of their employees."The initialopposition to any bargaining by the Respondent appears to be based on dissatisfac-tion with the results of the election and inability to concur with the judgment of theBoard in evaluating the position and status of the group leaders. It appears alsoto be based on a strained interpretation of Section 9 (c) (3), which in its provisionsbans the holding of more than one election within a 1-year period after the holdingof a valid election, which would permit in their interpretation, as a corollary, irre-spective of the certification made, unlimited and unrestricted elections for anyreason as long as the stated 1-year period after the holding of the election haselapsed.Such a course of procedure would hardly contribute to but would tend toupset the industrial stability to help attain which the Act is pointed. In taking suchposition, the Respondent deliberately chose to ignore the prevailing and longstandingrule of the Board that following certification of a bargaining agent by the Board, areasonable time, usually 1 year, should elapse to permit the bargaining relationshipto be tested and to reach fertile fruition and in which period, in the absence ofunusual circumstances, the union majority may not be challenged and in which theBoard will not entertain petitions for additional elections."True, the Respondent in establishing its course and position in relation to theUnion, the certification and the decertification petition, acted upon legal advice,18but when an election is deliberately made as to the proper course to pursue, theperils of wrong choice are binding upon the selector. In addition, it is clear that no"unusual circumstances" as heretofore interpreted were present here on which theRespondent could rely, i. e., no defunct union, schism in the union ranks and switch-ing of the employees to some rival union, or any abnormal increase in the numberof its employees, either since the election or during the months following the certi-fication.19And, absent any of such circumstances 20 the majority status of thecertified union is presumed to continue in the usual period for bargaining followingsuch certification.The complaint sets forth three specifications of alleged refusal to bargain: Theletters of Respondent to employees, dated May 15, 1953, and June 1, respectively;the failure of the Respondent to comply with requests of the Union to bargain in cer-tain time periods when even the reasons advanced by the Respondent for holding offwere no longer operative; and the consent by the Respondent to a lengthy adjournmentof the United States district court proceedings restraining the Respondent from negoti-ating with the Union.The Respondent counters initially with affirmative defenseallegations of the pendency of the decertification proceedings as the basis for theirposition, the subsequent jeopardy in which they were placed by the court restrainingorder, and finally with an outright refusal to bargain on September 23, 1953 (aftercourt restraining order was dismissed), placing its reliance upon a petition receivedon August 11, 1953, allegedly signed by a majority of the employees, repudiating theUnion as their representative and bargaining agent.b.The letters of Respondent to the employees and reliance of the Respondent onthe decertification petition filedIt appears the letter of Respondent, dated May 15, 1953, addressed to their em-ployees, although issued following knowledge of the certification made by the Board,antedates any requests made by the Union to the Respondent to enter bargainingnegotiations, and 1 find therefore was not in itself a refusal to bargain with the Union16 It has been held inWest Fork Cut GlassCo, 90 NLRB 944, 188 F 2d 474 (C. A. 4),that absent "unusual circumstances, the duty to bargain with a certified union continuesfor the certification year despite a loss, alleged or real, of the Union's majority." See alsoGeraldsne Novelty Co,74 NLRB 1503, 173 F. 2d 14 (C. A. 2).17 InBelden Brick Co.,83 NLRB 465, the Board held that the filing of a decertificationpetition was not such an unusual circumstance as to justify refusal to bargain during thefirst year after certification.The three cases cited by Respondent in brief (p. 27) in whichthe Board directed an election within the 1-year period, are clearly distinguishable ontheir facts as not coming under the rule, and do not present any analogous situation tothat herein.1eHeider MfgCo., 91 NLRB 118510 In April 1952, at election 164 employees, and in August 1953, 151 employees.20The case of GlobeAutomatic Sprinkler Co ,199 F 2d 64 (C. A. 3), cited with approvalin brief of Respondent, based on an unusual ethical situation presented, should really beconsidered assui9uris and not determinative here. IDEAL ROLLER& MANUFACTURING CO.291by the Respondent. Similarly, I believe the letter of June 1, 1953, should be treatedonly as an incident in connection with the letter of the Respondent to the Union,.datedMay 27, 1953, in which the Respondent delayed taking any positive or un-equivocal position in view of the decertification petition filed by a number of the em-ployees.This position was reiterated by the Respondent as the basis of its continuedattitude when the action of the Regional Director dismissing the filed decertificationpetition as being untimely made under the Board policy and rule, was taken up onreview to the Board. (Such action was confirmed by the Board on June 23, 1953.)However, as has been previously indicated, the filing of a rival petition does not sus-pend the obligation of the employer to bargain during the certification year.(BeldenBrick Co., supra; Cooperative Industries, Inc,85NLRB 1258;Poole FoundrycCMachine Co,95 NLRB 34, 192 F. 2d 740 (C. A. 4) cert. denied 342 U. S. 954;N. L. R.B. v. RayBrooks,98 NLRB 976, 204 F. 2d 899 (C. A. 9) cert. pending;Henry Heide, Inc.,107 NLRB 1160.)Any question of good faith of the Respondentis irrelevant on the question of the Respondent's obligation to bargain during thecertification year.21Even the raising of a question of the majority status of a cei ti-fled union as a condition precedent to bargaining within a certification year, has beenconsidered in itself a refusal by the employer to bargain.(West Forks Cut GlassCo., supra.)In the RayBrookscase,suprathe situation presented has many pointsof similarity with the instant caseA consent election has been conducted by theBoard in each instance, and the union therein certified, as here.After the union inthat case requested a negotiation conference (7 days after certification, here 4 days)the employer's attorney, 11 days after the certification, wrote to the Union suggestingthat as the employer understood the employees repudiated the Union it would be"wiser" to put off negotiations.Here, 15 days after the certification and 11 days afterthe union request to bargain, the Respondent's letter to the Union, although not ofsimilar wording, was of similar purport and was clearly intended to operate for thesame purpose.The court then stated, in theBrookscase, that although the letterwas clothed in polite and conciliatory language, the purport of the letter was thatunless and until the Union could prove its majority, the employer was under no obli-gation to bargain and was not inclined to do so. The Court there held that the Boardwas justified in construing the language in that case as a refusal of the Respondent tobargain. I believe the parallel here is definite, and based on such precedent, and onthe Respondent's communication of May 27, 1953, and subsequent letters of thesametenor, and the circumstances generally of the course of conduct of the Re-spondent herein, find that the Respondent refused to bargain with the Union onMay 27, 1953, as the exclusive representative of its employees in the aforesaid de-scribed appropriate unit, thereby violating Section 8 (a) (5) and (1) of the Act.In so deciding,I am not unaware of the conflict in some circuit decisions regardingthe application of the policy and rule of the Board relative to the effectiveness ofthe certification for a reasonable time, usually 1 year, in the absence of any unusualcircumstances being present requiring the holding otherwise.The Respondent citesand relies primarily on the case ofMid-Continent Petroleum Corporation,99 NLRB182, 204 F 2d 613 (C. A. 6) cert. denied 74 S. Ct. 71. In that case there was alsoa consent election which involved 6 employees only, certification of the union, andabout 2 months later the employer withdrawing its recognition of the union asauthorized bargaining agent for the limited number of employees involved, on thebasis of having received individual letters from 3 employees, each repudiating theunion as such bargaining agent.The decision inMid-Continent Petroleumcase isbased primarily on the giving of supremacy over all other considerations and factorsin the operation of the law, to the absolute right and freedom of the employeeswithout restriction to be represented at all times by representatives of their ownchoosing.'However, in the same week in which this decision was rendered, theRay Brookscase(supra)was decided in a different circuit (reaching a directlyopposite conclusion from that inMid-Continent Petroleumafter considering in themain the same prior court decisions in many other circuits), upholding the Board doc-trine and rule of 1 year following certification as a reasonable freedom period inwhich to permit the bargaining process to attempt to secure successful operation.If the Act, does not spell out in precise words and terms the authority for theBoard 1-year rule, it would appear to this Examiner that the Board as a quasi-judicial agency is endowed with all the necessary power to fill in all required detailsn Celanese Corporation of America,95 NLRB 664.22 This would permit repudiation at will InCentury Oxford Mfg. Corp., (supra)itwasheld there must be "some measure of permanence in the results ; freedom to choose . . .does not imply freedom to turn him out...with the next breath."334811-55-vol 109-20 .292DECISIONS OF NATIONAL LABOR RELATIONS BOARDto effectively make the Act work. In addition, the Board has recently further clearlyset forth its position in a memorandum filed in the United States Supreme Court," inwhich it stated that it "will unavoidably be forced to adhere to the Sixth Circuitruling in cases arising in that circuit, while at the same time adhering to its normalrule, that a certification is operative for a reasonable period of time in the othercircuits,which have generally approved the Board rule." 24 In recent decisions theBoard has further reiterated and affirmed the 1 year after certification rule, inVulcan Steel Tank Corp.,106 NLRB 1278 andHenry Heide, Inc.,107 NLRB 1160.In this latter case it stated, "Clearly we cannot regard the mere filing of a petitionby a union during the certification year of another union as in and of itself con-stituting an open sesame for a refusal to bargain.Were we to do this we would beplacing a heavy premium on frivolous petitions filed by rival Unions during thecertification years ofotherunions, and would be lending the processes of the Boardtoward upsetting the industrial stability that Congress expressly intended for us topreserve." t6G. The Respondent in relation to the court proceedings and the consent given to longextension of the restraining order issuedWhen the decertification issue as a support basis for Respondent not negotiatingwas definitely and finally removed by the Board affirmance on June 23, 1953, of thedismissal of the petition by the Regional Director, there ensued a period of some18 days in which no real bar to the Respondent entering into bargaining relationscould be asserted, despite the letter of some dissident employees' attorney, datedJune 30, 1953, advising the Respondent of his disagreement with the Board findingand of his intention to resort to court action. In fact, if sincerity was really presentsuch letter should have been a spur to prompt action by the Respondent. In thisperiod, although the representative of the Respondent in all employee and laborrelationsmatters, was out of the city, apparently no action was taken by his ownofficials and supervisory employees to acquaint him with the contents of the uniontelegram of June 25, the indicated urgency of the matter, or to attempt to fix a datefor a meeting with the Union upon his return. The fulsome statement of intentionsto bargain made by Respondent in the letter of July 9 to the employees' attorney,does not quite jibe with the distinct lack of any stated intention to bargain in theletter to the Union of the same date. I therefore have great doubts that the inaugu-ration of the court action and the issuance of the restraining order, came as anyunwelcome or unexpected surprise to the Respondent.26Certainly, it was immedi-ately seized upon as the foundation for continuance of the wait and see positionpreviously pursued with apparent success by the Respondent.The General Counsel alleges the consent given by the Respondent on July 14,1953, to the long extension of time, indicated to be granted by the court, was anact of refusing to bargain, and the Respondent alleges they were practically withoutchoice in the matter, that therefore the action of their attorney did not constitutean unfair labor practice, and that the Respondent should not be expected or requiredto ignore such court restraining order with possibility of contempt proceedings." Ifthe parties were in process of meeting and negotiating it seems such an order mightoperate to suspend the process temporarily, and the requirement for a respondentto, continue bargaining under such peril.Here, the assumption of Respondent'sattorney that no emergency existed, even though the court indicated it so thought,ignored entirely and suspended under the claimed protection of legal sanctity, therights of the majority workers who had selected the Union as their bargaining repre-21 In connection with the application of the employer inBay Brooks, (supra)forcertiorari to the Ninth Circuit, the Board did not oppose such application but consentedto it and joined in request for consideration of the question involved in view of the im-portance of it in the administration of the Act, and the conflict in court rulings.21 The case ofBradley lVashfountasnCo, 192 F. 2d 144 (C. A. 7), does not appear to becontrary to the rule, although so cited in Respondent's brief, as therein the repudiationof the Union by employees occurred more than 1 year following the certification.zs The lack of a rival union being present in the instant case, will not change the appli-cation of the policy to the petition filed in the instant case.26No allegation of collusion was made however, and the testimony of the president ofRespondent denied any communication with the attorney or the employees regarding thecourt action.a'+A finding in relation to this question does not appear to be imperative in view of theother findings herein of refusal to bargain as of May 1953 and September 1953. It is madehowever, as reflecting on the attitude of the Respondent. IDEAL ROLLER & MANUFACTURINGCO.293sentative, and also any rights acquired by the Union itself by virtue of the BoardcertificationThese were not valueless things to be destroyed even for a short Limeperiod simply to please the court, and /or to gain further time exemption from bar-gaining for the Respondent. InGiace Company,84 NLRB 435, 184 F. 2d 126, 130(C A. 8), the court said:(3)We reject as unsound the Board's ruling that respondent was required toignore the restraining order issued by the State court.Collective bargainingwith Internationalwas useless unless it could proceed to agreement andthe performance of the agreement when reached.Respondent's effective obedi-ence to the Board's order required its violation of the restraining order of theState court.The Board could not require the respondent to put itself in thisposition, even if, as we agree, the ultimate dissolution of the restraining orderwas certain.At least respondent was entitled to a reasonable time in whichto secure a modification or dissolution of the State court order.The restraining order was dismissed by the court after argument and on the motionof the Respondent on September 17, 1953, for lack of jurisdiction of the subjectmatter.This should have been apparent to the parties from the outset and wouldhave been quickly established if the long adjournment had not been consented to bythe Respondent.From July 13, 1953, the protection of the order had been enjoyedby the Respondent, without ever initiating on its part any steps to secure a modifica-tion of it or any rescission of it, which theGracedecision indicated would be theproper remedy and procedure for an aggrieved party, or as I believe, one sincerelywishing to carry on the bargaining process.Standing alone, and if it were by itselfthe only item to be considered in reference to failure to bargain, and if occurring atthe beginning of the certification period, the consent of the attorney as given and thefailure to institute any additional proceedings to dissolve or modify the restrainingorder might be condoned, if so separately considered, but in the light of all the circum-stances herein, I do not believe it should be. I consider in this case and circum-stances, and find that such consent given in the court proceedings by the authorizedagent of the Respondent, combined with the lethargy, noninterest, and inactivity ofthe Respondent otherwise to have the order quashed or modified, does constitutea continuing refusal by the Respondent to bargain with the Union as the exclusiverepresentative of its employees in the appropriate unit herein above set forth, therebyviolating Section 8 (a) (5) and (1) of the Act.D. The repudiation petition of August 11, 1953On August 11, 1953, the Respondent was served with a repudiation petition al-legedly signed by a majority of the employees.This was received by mail from theattorney who represented the employees in both the decertification and court mattersThe Respondent became assured of the validity of the signatures by adopting whatI consider reasonable means of checking, and was convinced to the extent of believingthey were not forgeries.No action was taken by the Respondent relative to it at thattime however, and it did not then advise the Union in any way, either of the allegedrepudiation by the workers, or its belief that the Union no longer represented amajority of its workers, or of the definite intention of the Respondent based thereonto not enter into any bargaining negotiations.Apparently, the Respondent decidedto continue on the free ride of protection under the court order as long as possible,and hold in reserve for later action to secure further excuse for delay in not enteringnegotiations, the new weapon presented to it.The vice of the whole position ofthe Respondent seems to be well revealed in the banking away for future use of thisadditional device for delay.It is shown to an extent also in the lack of promptnessof the Respondent in meeting the issue after the dissolving of the restraining order onSeptember 17, 1953.The Union promptly on that date, informed the Respondentof the court action and fixed September 23, 1953, as a proposed meeting date, leavingto the Respondent the setting of the time and place.Running true to form, the Re-spondent waited until such actual date for the proposed meeting, and then on thatdate by letter informed the Union of the repudiation petition received on August 11,1953, and of its decision, relying on such document, to definitely refuse to recognizethe Union as the authorized representative of the majority of its employees and tounequivocally refuse to bargain with it.Whether or not the repudiation petition re-ceived by the Respondent actually contained the signatures of a majority of the work-ers duly signed under circumstances indicating that they knew it was such type ofpetitionwhen they were signing it, or was properly authenticated, or whether theUnion had in fact lost its majority status, or whether the conduct of the Respondenthad contributed to such result if present, is of small importance in determining theposition of the Respondent under the Act, in relying upon such document as the 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDdeclared basis of its action at this time.`'The receipt of it by the Respondent andthe unequivocal position of refusal to bargain taken by the Respondent, all occurredwithin 4 to 5 months after the certification of the Union as the authorized bargainingagent of its employees.The relationship established by the Board certification, andthe union requests, had never progressed beyond an unsatisfactory letter writingstage.There could be no valid basis, except the existence of unusual circumstances(which I find absent here), to sustain the refusal of the Respondent to bargain withinthe usual 1-year period following certification.For the reasons previously statedherein in relation to the position of the Respondent regarding the decertification peti-tion, as constituting a violation of the Board 1 year following certification rule, itwould have to be held (even aside from the flat stated refusal to bargain) that theraising of the question of the union majority at this time by the Respondent, wouldin itself be a refusal to bargain and a violation of Section 8 (a) (5).'However, theRespondent has recorded in the letter of September 23, 1953, a flat refusal to bargain,and admitted in its answer such refusal to bargain from such date.Based thereon,I find that on September 23, 1953, and at all times since, the Respondent has refusedto bargain collectively with the Union as the exclusive representative of its employeesin the appropriate unit described heretofore, thereby violating Section 8 (a) (5) and(1) of the Act.Iam convinced on the basis of the entire record that the Respondent in theperiod from May 12, 1953, to September 23, 1953 (and despite certain writtenassertions of Respondent to the contrary), had no valid intentions of actuallybargaining with the Union. It was content to grasp at every straw to avoid makinga definite declaration of lack of intention, and resorted to dilatory tactics of delayto put off as long as possible the ultimate decision.It is significantthatin the entireperiod it never stated to the Union in any manner any distinct assent to entering intobargaining relations.Supplementing the individual findings herein made, I furtherfind on the basis of the entire record that on May 27, 1953, and at all times since,the Respondent has refused to bargain collectively with the Union as the exclusiverepresentative of its employees in the above described appropriate unit,therebyviolating Section 8 (a) (5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Repondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate,and substantial relation to trade, traffic,and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYHaving found that the Respondent refused to bargain collectively with the Unionas the exclusive representative of its employees in an appropriate unit, I shallrecommend that the Respondent bargain collectively with the Union and if an under-standing is reached embody such understanding in a signed agreement.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, the undersigned makes the following:CONCLUSIONS OF LAW1.At all times since May 12, 1953, United Service Employees Union, Local 329,A.F.L., has been the statutory bargaining representative of the Respondent's em-ployees in an appropriate unit.2.By failing and refusing at all times since May 27, 1953, to bargain collectivelywith the United Service Employees Union, Local 329, A.F.L., as the exclusive repre-sentative of the employees in the aforesaid unit, Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (5) and (1)of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.4. Ideal Roller & Manufacturing Co. has not violated Section 8 (a) (1) of theAct as alleged in paragraph 12 of the complaint, in circulating to the employees the-,V L R. B v Sanson Hosier y Mills,195 F 2d 350 (C. A. 5), cert. denied 344 U S. 863"whether or not the Union has lost that status is for the Board to determine upon orderlystatutory procedure.meanwhile it is the duty of the employer to deal with the dulycertified union" see alsoRay Brooks, supra29West Fork Cut Glass Co.,supra. HUBER & HUBER MOTOR EXPRESS, INC.295letters dated May 15, 1953,and June 1, 1953;alleged in paragraph 8 of the complaint,and has not violated Section 8 (a) (5) of the Act, as alleged in paragraph 11 of thecomplaint,by virtueof the issuance of such letters.IRecommendations omitted from publication.]HUBER & HUBER MOTOR EXPRESS, INC.and L. F.BARNETI'TRUCK DRIVERS AND HELPERS LOCAL UNIONNo. 728,INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN&HELPERS OF AMERICA, AFLandL.F. BARNETT.Cases Nos.1O-UA-1811 and 10-CB-161. Judy20,1954Decision and OrderOn March 10, 1954, Trial Examiner George A. Downing issued anIntermediate Report, and on April 26, 1954, a Supplemental Inter-mediate Report, in the above-entitled proceeding, finding that theRespondent Company had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desist there-from and take certain affirmative action, as set forth in the copies ofthe Intermediate Report and the Supplemental Intermediate Reportattached hereto.The Trial Examiner also found that the RespondentUnion had not engaged in unfair labor practices and recommendedthat the complaint be dismissed as to this Respondent.'Thereafter,the Respondent Company filed exceptions to the Intermediate Reportand the Supplemental Intermediate Report, and briefs in supportthereof.2The Respondent Union also filed a brief in support of theexceptions of the Respondent Company.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Supplemental Intermediate Report, the excep-tions and briefs, and the entire record in the case, and hereby adoptsthe Trial Examiner's findings,-3 conclusions, aiid recommendations.IAs no exceptions have been filed to this finding and recommendations,we adopt thempro formaand, accordingly,shall dismiss the complaint against the Respondent Union.2The Respondent Company's request for oral argument is hereby denied as the recordand the exceptions and briefs,in our opinion, adequately present the issues and the posi-tions of the parties.2We agree with the Trial Examiner'sfinding that the Respondent Company did notstrictly enforce its rule requiring drivers periodically to telephone the dispatcher.Therecord shows that driver Chadwick missed the required calls 2 or 3 times without beingdisciplined.Driver Thompson missed calling on some Saturdays until 12 noon or 1 p. M.,without being asked for an explanation.Driver Waters missed calls many times and wasreprimanded only once.On this occasion the Respondent Company's terminal managerindicated that the rule,which the drivers generally considered impractical,might bedropped as a basis for disciplinary action.The Trial Examiner found that the Respondent Company's discriminatory discharge ofBarnett constituted a violation of Section 8 (a) (1) of the Act but not of Section 8 (a) (3).As no exceptions were filed to this finding, we adopt it without necessarily agreeing withthe Trial Examiner's rationale.109 NLRB No. 55.